UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2013 INKA Productions Corp. (Exact name of registrant as specified in its charter) Nevada 333-171064 99-0362471 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 1800 Houston, TX77056 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code:(713) 209-2950 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities Effective October 4, 2013, the Company issued (i) an aggregate of 35 million shares of Company common stock for aggregate cash investments of $35,000, of which Coppinger Ltd. purchased 15 million shares, Blue Horizont Holding Ltd. purchased 10 million shares and White Horse Capital Inc. purchased 10 million shares of Company common stock, and (ii) 1 million shares to a consultant for services rendered, valued at $10,000. The issuance of the shares described above was made without registration under the Securities Act of 1933, as amended (the “Act”), in reliance on the exemptions provided by Section 4(2) of the Act and Regulation D under the Act and in reliance on similar exemptions.No advertising or general solicitation was made in connection with the sale and issuance of the Company’s common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:October 9, 2013 INKA PRODUCTIONS CORP. By: /S/ James M. Askew James M. Askew Chief Executive Officer
